Exhibit 10.36

Newmont Mining Corporation

Summary of Executive Compensation

Set forth below is a summary of the compensation that Newmont Mining Corporation
(the “Company”) pays to its named executive officers (defined in Regulation S-K
Item 402(a)(3)) in their current positions as of the date of the filing of the
Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2007. All
of the Company’s executives are at-will employees. The Company’s Board of
Directors has the discretion to change any executive’s compensation and
employment status at any time.

Base Salary. The named executive officers are to receive the following annual
base salaries in their current positions.

 

Name and Current Position

   Base Salary ($)   

Effective

Date

Richard T. O’Brien

   $ 900,000    July 1, 2007

President and Chief Executive Officer

     

Russell Ball

   $ 420,000    July 1, 2007

Senior Vice President and Chief Financial Officer

     

David Harquail

   $ 475,000    Oct. 1, 2006

Executive Vice President

     

Short-Term and Long-Term Incentive Compensation. In their current positions, the
named executive officers are eligible to:

 

•  

Participate in an annual cash incentive award practice pursuant to the Annual
Incentive Compensation Payroll Practice (filed as Exhibit 10(n) to the Annual
Report on Form 10 K filed February 26, 2007 (“Form 10 K”). See Proxy Statement
pursuant to Section 14(a) of Securities Exchange Act of 1934 filed March 5, 2007
(“Proxy Statement”) for description of annual cash incentive award practice.

 

•  

Participate in a long-term restricted stock incentive practice pursuant to the
Employee Performance Incentive Compensation Payroll Practice (filed as Exhibit
10(o) to the Form 10 K). See Proxy Statement for description of long-term
restricted stock incentive practice.

 

•  

Participate in a long-term stock option incentive practice. See Proxy Statement
for description of long-term stock option incentive practice.



--------------------------------------------------------------------------------

    

Target Cash Bonus

(% of annual base salary)1

  

Target Restricted

Stock Bonus

(% of annual base salary )2

  

Target Stock

Option Grant (# options)

Richard T. O’Brien

   100    135    90,000

Russell Ball

   50    55    20,000

David Harquail

   60    75    40,000

Benefit Plans and Other Arrangements. In their current positions, the named
executive officers are eligible to:

 

•  

Participate in the Company’s broad-based benefit programs generally available to
U.S. based salaried employees, including health, disability, and life insurance
programs, qualified 401(k), pension plan and severance plan. See Proxy Statement
for description of disability benefits, qualified 401(k) plan, pension plan and
severance plan.

 

•  

Participate in Company’s non-qualified savings plan, non-qualified pension plan,
executive change of control plan and officer’s death benefit plan (filed as
Exhibits 10(a), 10(b), 10(q), 10(r), and 10(p) to the Form 10 K). See Proxy
Statement for description of the nonqualified savings plan, non-qualified
pension plan, executive change of control plan and officer’s death benefit plan.

 

•  

Receive certain perquisites, including country club or social membership for the
President and Chief Executive Officer, limited use of corporate aircraft for
travel by family members and personal use of administrative assistant services.
See Proxy Statement for description of such perquisites.

--------------------------------------------------------------------------------

1

Cash bonus is pro-rated for any change in annual base salary during the year and
pro-rated for any change in target bonus percentage during the year.

2

Restricted stock bonus is pro-rated for any change in annual base salary during
the year and pro-rated for any change in target bonus percentage during the
year.

 

2